EXHIBIT 5.1 CONSENT OF INDEPENDENT CHARTERED ACCOUNTANTS We hereby consent to the incorporation by reference in this Registration Statement on Form F-9 (File No. 333-165626)of our report dated February 17, 2010 relating to the consolidated balance sheets as at December 31, 2009 and 2008 and the related consolidated statements of earnings, shareholders' equity, comprehensive income and cash flows for each of the years in the three year period ended December 31, 2009 and the effectiveness of internal control over financial reporting as at December 31, 2009, which appears in Encana Corporation's Annual Report on Form 40-F for the year ended December 31, 2009. We also consent to the reference to us under the heading “Experts” in the Base Shelf Prospectus contained in such Registration Statement. /s/ PricewaterhouseCoopers LLP Chartered Accountants Calgary, Alberta April 1, 2010 "PricewaterhouseCoopers" refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate legal entity.
